People ex rel. Spivack v Ponte (2016 NY Slip Op 00214)





People ex rel. Spivack v Ponte


2016 NY Slip Op 00214


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2015-11448		DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Richard Cary Spivack, on behalf of Jerrel Lowery, petitioner, 
vJoseph Ponte, etc., et al., respondents.


Richard Cary Spivack, Forest Hills, NY, petitioner pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Nancy Fitzpatrick Talcott, and Jonathan K. Yi of counsel), respondent pro se.

Writ of habeas corpus in the nature of an application for the release of Jerrel Lowery pursuant to CPL 30.30(2)(a) upon Queens County Indictment No. 3184/13. Application by the petitioner to waive the filing fee.
ORDERED that the application is granted and the filing fee is waived; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The People are chargeable with less than 90 days of delay in bringing Jerrel Lowery to trial on Queens County Indictment No. 3184/13 (see  CPL 30.30[2][a]; [4][a]-[g]). Accordingly, Jerrel Lowery is not entitled to release pursuant to CPL 30.30(2)(a), and the writ of habeas corpus must be dismissed.
DILLON, J.P., ROMAN, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court